DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Disposition of Claims
Claims 47, 49-51, 63 & 65-81 are pending.
Claims 47, 49, 63, 65-66 & 79-81 are rejected.
Claims 50-51 & 67-78 are withdrawn.
Claims 1-46, 48, 52-62 & 64 are canceled.
Response to Arguments
Applicant’s arguments, see Pages 10-11, filed April 27, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 47, 49, 63, 65-66 & 79-81 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to because of the following informalities: 
Failing to comply with 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "viewing part" of Claims 47 & 63 must be shown or the feature canceled from the claims. No new matter should be entered.
Failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both a light emission end/surface of the window 6a and a light emission end of the light guide. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 79 is objected to because of the following informality:
Regarding Claim 79, Claim 79 recites the limitation “the light guide” on Lines 2-3. All other recitations of this limitation are “the at least one light guide”. Examiner kindly requests Applicant amends Claim 79 to read “the at least one light guide” to provide consistent claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47, 49, 63, 65-66 & 79-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 47 & 63, Claims 47 & 63 recite the limitations “the longitudinal direction”, “the light source” and “the field of vision” on Lines 31-34 & Lines 30-33, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the longitudinal direction”, “the light source” and “the field of vision” are being interpreted as “a longitudinal direction”, “the light emitting diode” and “a field of vision”, respectively.
Regarding Claim 80, Claim 80 recites the limitation “the front wall” on Line 6. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the front wall” is being interpreted as “a front wall”.
Regarding Claims 49, 65-66, 79 & 81, Claims 49, 65-66, 79 & 81 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47, 49, 63, 65 & 79 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenkolb (DE-102015103214-A1) in view of Weber et al. (hereinafter "Weber") (US 2019/0033506).
Regarding Claim 47, Eisenkolb, as best understood, discloses a tip part for an insertable vision device (Eisenkolb Annotated Fig. 5, a distal end assembly comprising 10 and 11; [0081]), said tip part comprising:
an electronic vision receptor (image sensor; [0060]);
a light source (Fig. 1, 15; [0061]);
a lens assembly (Fig. 1, 13; [0060]) positioned distally of, and longitudinally aligned with, the electronic vision receptor ([0060]);
a housing (Eisenkolb Annotated Fig. 5, 20; [0081]) accommodating the electronic vision receptor, the light source, and the lens assembly (20 accommodates 10 which includes the image sensor, 13 and 15; see Eisenkolb Annotated Fig. 5), the housing comprising a first housing part (Eisenkolb Annotated Fig. 5, 22; [0064]) made of a first material that is transparent (Eisenkolb Annotated Fig. 5, 22 is made of a first transparent material; [0070]) and a second housing part (Eisenkolb Annotated Fig. 5, 21; [0063]) made of a second material (Eisenkolb Annotated Fig. 5, 21 is made of a second non-transparent material; [0070]), the first housing part comprising a window (Eisenkolb Annotated Fig. 5, 24; [0064]) having a proximal surface (Eisenkolb Annotated Fig. 5, a triangular base 24b of 24 wherein 24 is solid; [0072]) and a distal surface (Eisenkolb Annotated Fig. 5, a triangular tip 24t of 24 wherein 24 is solid; [0072]) opposite the proximal surface (see Eisenkolb Annotated Fig. 5), the window comprising a viewing part (Eisenkolb Annotated Fig. 5, 24v; [0065]) positioned distally of, and aligned with, the lens assembly ([0065] & [0066]), and the distal surface comprising a light emission surface (Eisenkolb Annotated Fig. 5, 24e; [0065]) disposed laterally of the viewing part (see Eisenkolb Annotated Fig. 5); and
at least one light guide (Eisenkolb Annotated Fig. 5, 70; [0082]) of a transparent material (Eisenkolb Annotated Fig. 5, 70 is made of a transparent material; [0082]), the at least one light guide capable of providing total internal reflection ([0083]) and having a predetermined length (Eisenkolb Annotated Fig. 5, 70 has a length in a longitudinal direction; [0082]) between a light reception end (Eisenkolb Annotated Fig. 5, 72a; [0082]) and a light emission end (Eisenkolb Annotated Fig. 5, 72b; [0082]), the light reception end comprising an end face (Eisenkolb Annotated Fig. 5, 72f; [0082]) abutting the light source for receiving light therefrom ([0082]);
wherein the at least one light guide extends proximally of the proximal surface of the window (see Eisenkolb Annotated Fig. 5) and is longitudinally aligned with the light emission surface to emit light therethrough ([0082]);
wherein the at least one light guide is provided in one piece with the first housing part so as to form an integral part of the housing ([0070]); and
the at least one light guide thereby collimating the light from the light source ([0070]) to provide a desired light distribution in the field of vision of the electronic vision receptor ([0084]).
 Eisenkolb, as best understood, fails to explicitly disclose wherein the light source is a light emitting diode; and wherein the at least one light guide comprises an expanding sector, in which the at least one light guide has a monotonously increasing cross-sectional area in the longitudinal direction from the light reception end towards the light emission end.
However, Weber teaches an illumination device (Fig. 1, device; [0039]), comprising:
a light emitting diode (Fig. 1, 2; [0039]);
a light guide (Fig. 1, 10; [0039]), comprising:
a light reception end (Fig. 1, 18; [0041]);
a light emission end (Fig. 1, 16; [0040]);
wherein the light emission end is abutting the light emitting diode ([0041]); and
an expanding sector (Fig. 1, 14; [0040]); and
wherein in the expanding sector a cross-sectional area is monotonously increasing in a longitudinal direction from the light reception end towards the light emission end (Fig. 1, a cross-section of 14 increases continuously linearly —a increasing linear function is a monotonous function as f(x+n)>f(x+n-1)— from 18 toward 16; [0042]).
The advantage of the LED and the expanding sector is to provide high light fluxes with reduced thermal loading and to interface with rectangular light-emitting surfaces, respectively (Weber; [0005] & [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the light source as disclosed by Eisenkolb, with the LED as taught by Weber, and to modify the light guide as disclosed by Eisenkolb, to include the expanding sector as taught by Weber, to provide high light fluxes with reduced thermal loading and to interface with rectangular light-emitting surfaces, respectively (Weber; [0005] & [0051]).

    PNG
    media_image1.png
    1102
    1770
    media_image1.png
    Greyscale

Regarding Claim 49, Eisenkolb, as best understood and as previously modified by Weber, discloses the tip part of Claim 47. Weber further teaches wherein said expanding sector comprises a truncated pyramid (Fig. 1, 14 is a truncated pyramid; [0051]).
Regarding Claim 63, Eisenkolb, as best understood, discloses an endoscope (Eisenkolb Annotated Fig. 5, an endoscopic assembly comprising 10 & 20; [0081]) comprising:
a tip part (Eisenkolb Annotated Fig. 5, a distal end assembly of the endoscopic assembly; [0081]) including:
an electronic vision receptor (image sensor; [0060]);
a light source (Fig. 1, 15; [0061]);
a lens assembly (Fig. 1, 13; [0060]) positioned distally of, and longitudinally aligned with, the electronic vision receptor ([0060]);
a housing (Eisenkolb Annotated Fig. 5, 20; [0081]) accommodating the electronic vision receptor and the lens assembly (20 accommodates 10 which includes the image sensor, 13 and 15; see Eisenkolb Annotated Fig. 5), the housing comprising a first housing part (Eisenkolb Annotated Fig. 5, 22; [0064]) made of a first material that is transparent (Eisenkolb Annotated Fig. 5, 22 is made of a first transparent material; [0070]) and a second housing part (Eisenkolb Annotated Fig. 5, 21; [0063]) made of a second material (Eisenkolb Annotated Fig. 5, 21 is made of a second non-transparent material; [0070]), the first housing part comprising a window (Eisenkolb Annotated Fig. 5, 24; [0064]) having a proximal surface (Eisenkolb Annotated Fig. 5, a triangular base 24b of 24 wherein 24 is solid; [0072]) and a distal surface (Eisenkolb Annotated Fig. 5, a triangular tip 24t of 24 wherein 24 is solid; [0072]) opposite the proximal surface (see Eisenkolb Annotated Fig. 5), the window comprising a viewing part (Eisenkolb Annotated Fig. 5, 24v; [0065]) positioned distally of, and aligned with, the lens assembly ([0065] & [0066]), and the distal surface comprising a light emission surface (Eisenkolb Annotated Fig. 5, 24e; [0065]) disposed laterally of the viewing part (see Eisenkolb Annotated Fig. 5); and
at least one light guide (Eisenkolb Annotated Fig. 5, 70; [0082]) of a transparent material (Eisenkolb Annotated Fig. 5, 70 is made of a transparent material; [0082]), the at least one light guide capable of providing total internal reflection ([0083]) and having a predetermined length (Eisenkolb Annotated Fig. 5, 70 has a length in a longitudinal direction; [0082]) between a light reception end (Eisenkolb Annotated Fig. 5, 72a; [0082]) and a light emission end (Eisenkolb Annotated Fig. 5, 72b; [0082]), the light reception end comprising an end face (Eisenkolb Annotated Fig. 5, 72f; [0082]) abutting the light source for receiving light therefrom ([0082]);
wherein the at least one light guide extends proximally of the proximal surface of the window (see Eisenkolb Annotated Fig. 5) and is longitudinally aligned with the light emission surface to emit light therethrough ([0082]);
wherein the at least one light guide is provided in one piece with the first housing part so as to form an integral part of the housing ([0070]); and
the at least one light guide thereby collimating the light from the light source ([0070]) to provide a desired light distribution in the field of vision of the electronic vision receptor ([0084]).
 Eisenkolb, as best understood, fails to explicitly disclose wherein the light source is a light emitting diode; and wherein the at least one light guide comprises an expanding sector, in which the at least one light guide has a monotonously increasing cross-sectional area in the longitudinal direction from the light reception end towards the light emission end.
However, Weber teaches an illumination device (Fig. 1, device; [0039]), comprising:
a light emitting diode (Fig. 1, 2; [0039]);
a light guide (Fig. 1, 10; [0039]), comprising:
a light reception end (Fig. 1, 18; [0041]);
a light emission end (Fig. 1, 16; [0040]);
wherein the light emission end is abutting the light emitting diode ([0041]); and
an expanding sector (Fig. 1, 14; [0040]); and
wherein in the expanding sector a cross-sectional area is monotonously increasing in a longitudinal direction from the light reception end towards the light emission end (Fig. 1, a cross-section of 14 increases continuously linearly —a increasing linear function is a monotonous function as f(x+n)>f(x+n-1)— from 18 toward 16; [0042]).
The advantage of the LED and the expanding sector is to provide high light fluxes with reduced thermal loading and to interface with rectangular light-emitting surfaces, respectively (Weber; [0005] & [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the light source as disclosed by Eisenkolb, with the LED as taught by Weber, and to modify the light guide as disclosed by Eisenkolb, to include the expanding sector as taught by Weber, to provide high light fluxes with reduced thermal loading and to interface with rectangular light-emitting surfaces, respectively (Weber; [0005] & [0051]).
Regarding Claim 65, Eisenkolb, as best understood and modified by Weber, discloses the endoscope of Claim 63. Weber further teaches wherein said expanding sector comprises a truncated pyramid (Fig. 1, 14 is a truncated pyramid; [0051]).
Regarding Claim 79, Eisenkolb, as best understood and as previously modified by Weber, discloses the tip part of Claim 47. Eisenkolb further discloses wherein the first housing part comprises an arcuate wall (Eisenkolb Annotated Fig. 5, 71; [0084]) extending proximally from the window (71 extends proximally from 24; see Eisenkolb Annotated Fig. 5), and wherein the light guide extends proximally from the proximal surface (see Eisenkolb Annotated Fig. 5) with the reception end being proximal of the proximal surface of the window (Eisenkolb Annotated Fig. 5, 72a is proximal 24b; [0082]).
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenkolb (DE-102015103214-A1) in view of Weber et al. (hereinafter "Weber") (US 2019/0033506) as applied to Claim 63 above, and further in view of Boulais et al. (hereinafter "Boulais") (US 2007/0249907).
Regarding Claim 66, Eisenkolb, as best understood and modified by Weber, discloses the endoscope of Claim 63. Weber further teaches wherein said expanding sector comprises a truncated pyramid (Fig. 1, 14 is a truncated pyramid; [0051]).
Eisenkolb, as best understood and as previously modified by Weber, fails to explicitly disclose wherein the first material is polycarbonate.
However, Boulais teaches an endoscope (Fig. 1, an endoscope; [0019]) comprising:
a tip part (Fig. 1, a distal end of the endoscope; [0019]) including:
a housing (Fig. 1, an imaging assembly; [0019]);
the housing comprising a first housing part (Fig. 1, 20; [0019]) made of a first material that is transparent (Fig. 1, 20 is made of a transparent plastic material; [0020]) and a second housing part (Fig. 1, 50; [0019]); and
wherein the first material is polycarbonate (Fig. 1, the transparent plastic material is polycarbonate; [0020]).
Therefore, It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the trocar, as disclosed by Eisenkolb, as best understood and as previously modified by Weber, to be made of polycarbonate as taught by Boulais, as it has been held that the selection of a known material based on its suitability for its intended use —for providing a transparent housing— is obvious to someone with ordinary skill in the art (see MPEP 2144.07).
Claims 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenkolb (DE-102015103214-A1) in view of Weber et al. (hereinafter "Weber") (US 2019/0033506) as applied to Claim 79 above, and further in view of Matsumoto et al. (hereinafter "Matsumoto") (US 2004/0242963).
Regarding Claims 80-81, Eisenkolb, as best understood and as previously modified by Weber, discloses the tip part of Claim 79.
Eisenkolb, as best understood and as previously modified by Weber, fails to explicitly disclose wherein the second housing part comprises a proximal end, a cylindrical wall having opposing sides on opposite sides of a longitudinal axis thereof, and an intermediate wall extending within the cylindrical wall between the opposing sides, wherein the cylindrical wall extends proximally from the arcuate wall to the proximal end to define an external surface of the tip part extending proximally from the front wall to the proximal end, wherein the cylindrical wall has a distal surface sized and shaped to match a surface of the arcuate wall; and a pair of proximal protrusions on a side of the intermediate wall opposite the arcuate wall, wherein the tip part further comprises a tube, and wherein the pair of proximal protrusions are sized and shaped to be complementary to the tube.
However, Matsumoto teaches a tip part (Matsumoto Annotated Fig. 12, 31; [0121]) for an insertable vision device (Matsumoto Annotated Fig. 12, 10; [0128]), said tip part comprising:
a housing (Matsumoto Annotated Figs. 12 & 13, a housing unit comprising 92 and 94; [0122]) including a first housing part (Matsumoto Annotated Figs. 12 & 13, 92; [0122]) and a second housing part (Annotate Figs. 12 & 13, 94; [0122]);
wherein the second housing part comprises a proximal end (900; see Matsumoto Annotated Fig. 12), a cylindrical wall (902; see Matsumoto Annotated Fig. 13) having opposing sides (904 and 906; see Matsumoto Annotated Figs. 12 & 13) on opposite sides of a longitudinal axis thereof (904 and 906 are opposite about l; see Matsumoto Annotated Figs. 12 & 13), and an intermediate wall (908; see Matsumoto Annotated Fig. 13) extending within the cylindrical wall (908 is disposed 902; see Matsumoto Annotated Fig. 13) between the opposing sides (910 and 912; see Matsumoto Annotated Figs. 12 & 13), wherein the cylindrical wall extends proximally from an arcuate wall to the proximal end (902 extends from an arcuate wall of 92 to 900; see Matsumoto Annotated Figs. 12 & 13) to define an external surface of the tip part extending proximally from a front wall to the proximal end (914 of 902 extends from 916 to 900; see Matsumoto Annotated Figs. 12 & 13), wherein the cylindrical wall has a distal surface (918; see Matsumoto Annotated Figs. 12 & 13) sized and shaped to match a surface of the arcuate wall so that the distal surface and the surface of the arcuate wall can be fused together (Matsumoto Annotated Figs. 12 & 13, 92, thus the arcuate wall, and 94, thus 902, are laser welded together; [0122]); and
a pair of proximal protrusions (922; see Matsumoto Annotated Figs. 12 & 13) on a side of the intermediate wall opposite the arcuate wall (922 extend from a proximal side of 908; see Matsumoto Annotated Figs. 12 & 13), wherein the tip part further comprises a tube (Matsumoto Annotated Fig. 12, 46; [0070]), and wherein the pair of proximal protrusions are sized and shaped to be complementary to the tube (46 mates with internal surfaces of 922; see Matsumoto Annotated Fig. 12).
The advantage of the front-side housing and rear-side housing interface is to provide a watertight function (Matsumoto; [0127]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first housing and second housing parts as disclosed by Eisenkolb, as best understood and as previously modified Weber, to be shaped with the front-side housing and rear-side housing interface taught by Matsumoto, to provide a watertight function (Matsumoto; [0127]).

    PNG
    media_image2.png
    1448
    2090
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1000
    1470
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795